Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 15 which shows the first leg deformed to retain the component retainer the serrated fingers are shown as occupying the same space as the aperture walls.  The figure is a cross section so there cannot be two structures occupying the same area.
                                   
    PNG
    media_image1.png
    530
    531
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 21 there is no antecedent basis for “when the tab is partially overshadowed” and “when the tab is not overshadowed”.  And, it is unclear in which orientation applicant intends to claim the structure also, the “moves” is indefinite because it is a method limitation.  In claim 31, there is no antecedent basis for “when the component retainer is inserted”.  And, in claim 36, there is no antecedent basis for “when the first leg and the second leg are orthogonal”.  The claims were examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Deperro (US 10,837,481) in view of Dickinson (US 6,726,418).  Deperro discloses a component retainer (20) in combination with a first aperture (24) in a first panel (22).  The component retainer comprising: a support (26); a threaded fastener sleeve (68) extending from the support; a resilient arm (40) spaced laterally from the sleeve extending upward and outward towards and laterally beyond the support (see Fig. 5); first and second legs (50, 50’) extending outwardly and then orthogonal from the support and spaced parallel to the sleeve are connected by a distal end tab (38); the resilient arm pivots relative to the tab and is located at least partially between the legs.  When tab is partially overshadowed by the fastener sleeve the legs are orthogonal to the support and the arm extends upward and outward (see Figs. 1-5 for example); and when the tab is not overshadowed by the fastener sleeve the first leg is beyond the support and the arm is towards the support (see Fig. 7).   Deperro does not disclose the resilient arms provided with serrated fingers.  Dickinson discloses a component retainer (10) including a support (12), a resilient arm (36), and in the embodiment shown in Fig. 10 Dickinson disclose the arm to include a serrated finger to be orthogonal to the support where the lowest serration is read as a ledge.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to make the resilient arm of Deperro with a serrated finger orthogonal to the support as disclosed in Dickinson because Dickinson teaches the orthogonal serrated finger as an alternative to an angled finger (Fig. 8), similar to Deperro, for providing the same results.  Once the combination was made, the serrated finger would intersect a plane (specifically a plane orthogonal to an axis of the sleeve) same as the sleeve and legs because the sleeve in Deperro is shown to extend below a surface of the panel (see Figs. 1, 5 and 7) which is within the same plane where the serrated finger would be located both when the tab is overshadowed by the fastener sleeve and when not overshadowed by the fastener sleeve.

Claims 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Deperro (US 10,837,481) in view of Dickinson (US 6,726,418) and further in view of Benedetti (US 8,800,120).  Deperro in view of Dickinson discloses a component retainer including a serrated finger as described above but, does not disclose the ledge having a depth greater than the other serrations.  Benedetti discloses a component retainer including a serrated finger (53) at the end of resilient arm (16) wherein as seen in Figs. 7 and 8, the serrations include a ledge (62) which has a depth measured orthogonal to the serrated finger which is greater than a depth of adjacent serrations (60, 58, 56).  Before the filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to provide the serrated finger of modified Deperro with a ledge having a greater depth than the other serrations in order to facilitate accommodate thicknesses as discussed in Benedetti.

Allowable Subject Matter
Claims 31-35 appear would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  In the context of the claims, the prior art does not disclose the serrated finger contacts wall of the aperture and the ledge faces the surface

Response to Remarks
The objection to the specification has been withdrawn.

The drawing objection as been maintained.  The applicant argues the drawing is proper because it shows the serrated fingers to contact the aperture at different diameters.  In response, the drawing is in cross-section so serrated fingers and the aperture would be at a same dimeter; the dimeter where cross-section is taken.

The prior 112 rejection have been withdrawn.  However, the amendments necessitated a new 112(b) rejection.

In regards to the arguments directed as the combination of Vidal in view of Dickinson, the examiner agrees with applicant argument.  The examiner agrees that the combination, in particular Dickinson, does not disclose where the serrated fingers would extend to the same plane (orthogonal to the axis) to intersect with the sleeve.  
The reference to Vidal has been replaced with the reference to Deperro (US 10,837,481) which discloses a component similar to Vidal but, where the sleeve (68) is relatively longer to extend well below a surface of a panel (22).  Such that once the combination was made, the serrated fingers would extend to intersect with a same plane as the sleeve and legs because In Dickinson the fingers are disclosed to extend at least to the surface of the panel in order to hold the component to the panel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vassiliou (US 6,745,440) is cited to a serrated finger similar to Dickinson which is located within an aperture.



 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FLEMMING SAETHER/Primary Examiner, Art Unit 3677